Name: Commission Regulation (EEC) No 4013/88 of 22 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 12 . 88 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4013/88 of 22 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 4024/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 3902/88 (&amp;); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3521 /88 (*), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 15 to 20 December 1988 for the pound sterling and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in respect of all sectors, and, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain in respect of the pigmeat sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts should be updated in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2, 3 , 4, 5 , 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'Spain' in Parts 1 , 3 , 5 and 8 of Annex I is replaced by that given in Annex I hereto . 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto. Article 2 This Regulation shall enter into force on 26 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6. 1985 , p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (&gt;) OJ No L 164, 24 . 6. 1985, p. 11 . (4) OJ No L 355 , 23 . 12 . 1988 , p. 14 . (J) OJ No L 167, 1 . 7. 1988, p. 1 . (*) OJ No L 349, 19. 12 . 1988 , p. 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . ( ») OJ No L 307, 12 . 11 . 1988 , p. 28 . No L 357/2 Official Journal of the European Communities 26 . 12 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs , Dkr Lit FF Dr £ Ir Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 255,96 10,019 255,96 10,019 316,54 15,430 316,54 15,430 255,96 10,019 255,96 10,019 232,31 9,518 229,90 9,518 229,90 9,518 220,70 9,138 220,70 9,138 255,96 10,019 255.96 10,019 229,90 9,518 229,90 9,518 311.17 12,147 278.05 11,446 358,35 14,027 115.18 4,509 234,50 9,709 225,12 9,320 234,50 9,709 234,50 9,709 396,38 20,202 336.06 13,119 308,99 12,793 371,15 14,528 359.97 14,091 371,15 14,528 261,08 10,220 236,95 9,709 321,86 13,326 234,50 9,709 234,50 9,709 261,08 10,220 236,95 9,709 234,50 9,709 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 26. 12 . 88 Official Journal of the European Communities No L 357/3 l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc l  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 o o 225,12 261,08 234,50 234,50 234,50 321,86 225,12 397,27 261,08 236,95 281,56 234,50 234,50 234,50 321,86 367,84 234,50 225,12 308,99 225,12 225,12 261,08 261,08 261,08 234,50 234,50 261,08 236,95 234,50 234,50 261,08 236,95 261,08 236,95 234,50 234,50 191,98 76,79 455,61 340,43 409,22 305,77 356,35 414,33 414,33 9,320 10,220 9,709 9,709 9,709 13,326 9,320 16,448 10,220 9,709 11,021 9,709 9,709 9,709 13,326 15,230 9,709 9,320 12,793 9,320 9,320 10,220 10,220 10,220 9,709 9,709 10,220 9,709 9,709 9,709 10,220 9,709 10,220 9,709 9,709 9,709 7,515 3,006 17,835 13,326 16,943 12,660 14,754 16,219 16,219 No L 357/4 Official Journal of the European Communities 26 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O O o o o o o o o oo oo OO oo oo oo oo oo oo oo oo oo oo oo oo oo oo 374,86 374,86 374,86 374,86 374,86 374,86 374,86 374,86 563,89 489,06 374,86 374,86 374,86 511,40 357,48 374,86 103,86 215,13 103,86 215,13 103,86 222,55 103,86 222,55 496,50 30,72 594,00 1 188,00 147,31 294,62 978,79 1 957,58 30,72 624,72 1 218,72 30,72 178,03 325,34 30,72 1 009,51 14,674 14,674 14,674 14,674 14,674 14,674 14,674 14,674 22,073 19,144 14,674 14,674 14,674 20,018 13,993 14,674 4,138 8,572 4,138 8,572 4,138 8,867 4,138 8,867 19,435 1,202 10,284 20,569 2,551 5,101 16,947 33,893 1,202 11,486 21,771 1,202 3,753 6,303 1,202 18,149 26. 12 . 88 Official Journal of the European Communities No L 357/5 CN-code 2309 10 13 2309 10 31 2309 10 33 Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg  I \ 23-8 7631 00 1 988,30 35,095 23-3 7624 0   23-3 7691 o 97,27 3,807 23-9 7541 oo   23-9 7542 00 594,00 10,284 23-9 7543 oo 1 188,00 20,569 23-9 7544 oo   23-9 7545 oo 147,31 2,551 23-9 7546 oo 294,62 5,101 23-9 7547 oo  .  23-9 7548 oo 978,79 16,947 \ 23-9 7549 00 , 1 957,58 33,893 23-9 7645 00 97,27 3,807 23-9 7646 00 691,27 14,091 23-9 7647 oo 1 285,27 24,376 23-9 7648 oo 97,27 3,807 23-9 7649 oo 244,58 6,358 23-9 7650 00 391,89 8,908 23-9 7651 oo 97,27 3,807 23-9 7652 oo 1 076,06 20,754 23-9 . 7653 oo 2 054,85 37,700 23-4 7624 o   23-4 7692 o I 191,97 7,515 23-10 7541 oo   23-10 7542 00 594,00 10,284 23-10 7543 oo 1 188,00 20,569 23-10 7544 oo  _ 23-10 7545 oo 147,31 2,551 23-10 7546 00 294,62 5,101 23-10 7547 oo   23-10 7548 oo 978,79 16,947 23-10 7549 oo 1 957,58 33,893 23-10 7654 oo 191,97 7,515 23-10 7655 oo 785,97 17,799 23-10 7656 oo 1 379,97 28,084 l 23-10 7657 oo 191,97 7,515 23-10 7658 oo 339,28 10,066 \ 23-10 7659 oo 486,59 12,616 23-10 7660 oo 191,97 7,515 23-10 7661 00 1 170,76 24,462 23-10 7662 oo 2 149,55 41,408 23-5 7624 o   l 23-5 7693 o 30,72 1,202 l 23-11 7541 oo   23-11 7542 oo 594,00 10,284 2309 10 51 2309 10 53 2309 90 31 2309 90 33 No L 357/6 Official Journal of the European Communities 26. 12 . 88 CN-code 2309 90 33 2309 90 41 2309 90 43 Positive Negative I Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  l \ 23-11 7543 TO 1 188,00 20,569 23-11 7544 OO   23-11 7545 TO 147,31 2,551 23-11 7546 OO 294,62 5,101 23-11 7547 OO   23-11 7548 OO 978,79 16,947 23-11 7549 OO 1 957,58 33,893 23-11 7663 OO 30,72 1,202 23-11 7664 OO 624,72 11,486 23-11 7665 OO 1 218,72 21,771 \ 23-11 7666 OO 30,72 1,202 23-11 7667 OO 178,03 3,753 23-11 7668 OO 325,34 6,303 23-11 7669 OO 30,72 1,202 23-11 7670 OO 1 009,51 18,149 \ 23-11 7671 OO 1 988,30 35,095 23-6 7624 o   23-6 7694 o 97,27 3,807 23-12 7541 OO   23-12 7542 OO 594,00 10,284 23-12 7543 OO 1 188,00 20,569 23-12 7544 OO   23t12 7545 OO 147,31 2,551 23-12 7546 OO 294,62 5,101 \ 23-12 7547 OO   23-12 7548 OO 978,79 16,947 23-12 7549 OO 1 957,58 33,893 23-12 7672 OO 97,27 3,807 l 23-12 7673 OO 691,27 14,091 23-12 7674 OO 1 285,27 24,376 23-12 7675 OO 97,27 3,807 23-12 7676 OO 244,58 6,358 23-12 7677 OO 391,89 8,908 \ 23-12 7678 OO 97,27 3,807 l 23-12 7679 OO 1 076,06 20,754 23-12 7680 OO 2 054,85 37,700 23-7 7624 o _ _ \ 23-7 7695 o 191,97 7,515 23-13 7541 OO  l 23-13 7542 OO 594,00 10,284 23-13 7543 OO 1 188,00 20,569 l 23-13 7544 OO   l 23-13 7545 OO 147,31 2,551 l 23-13 7546 OO 294,62 5,101 \ 23-13 7547 OO   2309 90 51 2309 90 53 26. 12 . 88 Official Journal of the European Communities No L 357/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit pp Dr £ IrlDM Fl Pta £ Esc  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO OO OO OO OO OO OO OO OO OO OO 978,79 1 957,58 191,97 785,97 1 379,97 191,97 339,28 486,59 191,97 1 170,76 2 149,55 16,947 33,893 7,515 17,799 28,084 7,515 10,066 12,616 7,515 24,462 41,408 O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (*) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated, .  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 357/ 8 Official Journal of the European Communities 26. 12 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts | \ Positive Negative ¢ CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||l  100 kg  0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 7054 7039 7054 0,465 0,395 0,465 0,604 0,876 0,677 0,677 0,979 0,526 0,979 0,677 0,677 0,604 0,876 0,677 0,677 0,979 0,526 0,979 0,677 0,677 0,242 0,266 0,145 0,876 0,677 1,704 1,341 0,526 0,876 0,773 0,846 0,677 0,979 0,979 0,677 0,677 1,341 1,686 ¢  26. 12 . 88 Official Journal of the European Communities No L 357/9 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 O OO oo (1)(2)) oo 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 1,704 0,876 0,876 0,846 1,420 1,136 0,967 0,773 0,677 0,785 0,876 1,480 0,906 0,677 1,239 0,846 0,876 1,480 0,846 0,677 1,239 0,846 0,677 1,239 0,846 0,677 0,816 0,653 0,677 0,544 0,405 0,785 0,816 0,405 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 . 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (*) If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations. No L 357/ 10 Official Journal of the European Communities 26. 12 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc C) C) C) C) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 (2)  100 kg live weight  428,72 1,029 428,72 1,029 428,72 1,029 428,72 1,029 428,72 1,029  100 kg net weight  814,57 1,955 814,57 1,955 814,57 1,955 814,57 1,955 651,66 1,564 651,66 1,564 977,49 2,347 977,49 2,347 651,66 1,564 1 114,68 2,676 724,54 1,739 724,54 1,739 115,93 0,278 115,93 0,278 579,63 1,391 181,14 0,435 181,14 0,435 905,68 2,174 579,63 1,391 905,68 2,174 905,68 2,174 181,14 0,435 905,68 2,174 1 114,68 2,676 905,68 2,174 651,66 1,564 930,33 2,233 930,33 2,233 930,33 2,233 930,33 2,233 557,34 1,338 372,99 0,895 372,99 0,895 o 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 &gt;019 O O o oo o 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 26. 12 . 88 Official Journal of the European Communities No L 357/ 11 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. C) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 357/ 12 Official Journal of the European Communities 26 . 12 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I I II Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I I \  100 pieces  0105 11 00 IIl \ 0,208 0105 19 10 l l 0,607 0105 19 90 l I \ 0,208 l I l \  100 kg - 0105 91 00 I I I 0,903 0105 99 10 I \ \ 1,469 0105 99 20 \ I \ 1,393 0105 99 30 \ I \ 0,993 0105 99 50 \ I \ 1,452 0207 10 11 \ I \ 1,135 0207 10 15 \ I I 1,291 0207 10 19 \ I l 1,406 0207 10 31 \ I \ \ 1,419 0207 10 39 \ \ 1,555 0207 10 51 \ l \ 1,729 0207 10 55 \ \ 2,099 , 0207 10 59 \ \ \ 2,332 0207 10 71 \ I \ 1,990 0207 10 79 \ I \ 2,176 0207 10 90 l I l 2,074 0207 21 10 \ I \ 1,291 0207 21 90 \ I \ 1,406 0207 22 10 l I I 1,419 0207 22 90 \ \ \ 1,555 0207 23 11 l l 2,099 0207 23 19 l l 2,332 0207 23 51 \ I \ 1,990 0207 23 59 \ .I 2,176 0207 23 90 \ I I 2,074 0207 39 11 \ \ 3,825 0207 39 13 \ I \ 1,547 0207 39 15 \ I I 1,178 0207 39 17 l I \ 0,815 0207 39 21 \ I \ \ 2,129 0207 39 23 \ I l 2,000 0207 39 25 \ I \ 3,624 0207 39 27 \ \ l 0,815 0207 39 31 l \ I 2,979 0207 39 33 I \ 1,710 26. 12 . 88 Official Journal of the European Communities No L 357/ 13 Positive Negative CN-code Table Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam PortugalAdditional code Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  1,178 0,815 2,270 1,064 1,915 3,624 0,815 4,570 3,825 2,566 2,394 2,282 1,178 0,815 3,264 2,129 3,155 2,000 2,993 3,624 0,815 3,825 1,547 1,178 0,815 2,129 2,000 3,624 0,815 2,979 1,710 1,178 0,815 2,270 1,064 1,915 3,624 0,815 4,570 3,825 2,566 2,394 2,282 1,178 0,815 No L 357/ 14 Official Journal of the European Communities 26. 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg 3,264 2,129 3,155 2,000 2,993 3,624 0,815 1,812  100 pieces  0,433 0,148  100 kg  1,309 6,126 2,670 2,854 5,916 1,518 2,837 3,986 3,820 3,986 5,314 0,720 5,314 0,720 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 26 . 12 . 88 Official Journal of the European Communities No L 357/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN-code Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  a + e 635,62 a + e 8,473 5,313 306,37  635,62 d + f d + f a + c 1,313 8,473 d+f d+f a + c 5,313 Table Additionalcode Notes 04-1 7058 04-3 7059 \ 04-3 7074 04-3 7078 \ 04-3 7079 II 04-4 7089 04-4 7089 04-2 7744 (I 04-6 7098 \ 04-6 7099 l 04-6 7114 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 l 04-5 7093 I 04-5 7094 l 04-5 7097 I 04-6 7098 l 04-6 7099 \ 04-6 7114 l 04-2 7744 l 04-4 7089 \ 04-2 7744 l 04-2 7744 I 04-2 7744 04-2 7744 I 04-2 7744 I 04-2 7/44 l 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 306,37  ¢ a + c a + c a + c a + c a + c a + c a + c a + c a+c+f f a + c + f a + c a + c a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f  5,313 306,37  635,62 8,473  5,313 306,37  a + c a + c a + c a + c d + f d + f a + c + f a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f No L 357/ 16 Official Journal of the European Communities 26 . 12 . 88 I Positive \ Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II II  100 kg  0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 '04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 277,24 284,17 419,58 430,07 488,43 500,64 1 306,21 1 338,87 24,65 25,27 930,34 953,60 b X coef b x coef b x coef b x coef b 24,65 25,27 28,10 28,80 b x coef b x coef b x coef a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3,570 3,660 7,275 7,456 8,450 8,661 30,711 31,478 0,427 0,438 14,876 15,248 b x coef b x coef b x coef b x coef b x coef b 0,427 0,438 0,486 0,499 b x coef b x coef b x coef 26 . 12 . 88 Official Journal of the European Communities No L 357/ 17 Positive Negative \ CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  I I 0405 04-7 7754 II 435,40 6,308 04-7 7755 l 446,29 6,465 l 0406 10 10 04-8 7226 \ l   \ 04-8 7227 \ 821,20 10,536 \ 04-8 7228 \ 882,42 12,339 04-8 7229 \ \ 564,58 7,243 04-8 7230 l 692,78 9,660 04-8 7231 l 256,63 3,292 \ 04-8 7232 I 352,97 4,903 l 0406 10 90 04-8 7226 I   04-8 7228 \ 882,42 12,339 \ 04-8 7230 I 692,78 9,660 04-8 7232 \ 352,97 4,903 0406 20 10 l l   \ 0406 20 90 04-9 7233 l 882,42 12,339 \ 04-9 7234 \ \ 1 208,54 16,663 0406 30 10 04-10 7235 I   l 04-10 7236 \ 316,52 4,442 04-10 7237 l 463,13 6,521 \ 04-10 7238 \ 672,34 9,497 04-10 7239 \ 797,33 11,262 1 0406 30 31 04-10 7235 l   04-10 7236 316,52 4,442 04-10 7237 463,13 6,521 04-10 7238 I 672,34 9,497 0406 30 39 04-10 7235 \   l 04-10 7236 \ 316,52 4,442 l 04-10 7237 463,13 6,521 04-10 7238 l 672,34 9,497 04-10 7239 797,33 11,262 l 0406 30 90 I l 797,33 11,262 0406 40 00 04-11 7240   04-11 7241 828,34 11,719 0406 90 11 04-12 7242 692,78 9,660 04-12 7243   04-12 7244 821,20 10,536 \ 04-12 7245 l \ 882,42 12^339 04-12 7246 564,58 7,243 l 04-12 7247 692,78 9,660 0406 90 13 04-13 7248   l 04-13 7249 692,78 9,660 \ 04-13 7250 \ 1 031,44 14,449 0406 90 15 04-13 7248   04-13 7249 692,78 9,660 04-13 7250 1 031,44 14,449 \ No L 357/ 18 Official Journal of the European Communities 26 . 12 . 88 CN-code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal L DM F1 Pta £ Bfrs/Lfrs ' Dkr Lit FF Dr £ Irl Esc  100 kg  04-13 04-13 04-13 7248 7249 7250 692,78 9,660 1 031,44 14,449 939,56 13,271 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 26. 12 . 88 Official Journal of the European Communities No L 357/ 19 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  821,20 882,42 564,58 692,78 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 10,536 12,339 7,243 9,660 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 1 208,54 16,663 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 821,20 882,42 564,58 692,78 10,536 12,339 7,243 9,660 821,20 10,536 No L 357/20 Official Journal of the European Communities 26 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Spam Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 ke  0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 7277 04-16 7278 04-16 7279 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 882,42 564,58 12,339 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 821,20 10,536 882,42 12,339 564,58 7,243 692,78 9,660 256,63 3,292 352,97 . 4,903 256,63 3,292 352,97 4,903 882,42 12,339 692,78 9,660 352,97 4,903 882,42 12,339 692,78 9,660 352,97 4,903 59,40 1,028 118,80 2,057 178,20 3,085 222,75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61,87 1,071 66,29 1,148 97,88 1,695 195,76 3,389 293,64 5,084 367,05 6,355 0406 90 99 2309 10 15 26. 12 . 88 Official Journal of the European Communities No L 357/21 Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1 United Kingdom £DM Pta Esc 2309 10 15 2309 10 19 2309 10 39  100 kg  411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 - 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222,75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 2309 10 59 No L 357/22 Official Journal of the European Communities 26 . 12 . 88 Negative PortugalCN-code Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 59 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582  100 kg  29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195,76 3,389 293,64 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 5,084 367,05 6,355 2309 90 35 26 . 12. 88 Official Journal of the European Communities No L 357/23 Negative CN-code I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2309 90 35 2309 90 39 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222.75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 29,46 0,510 44,19 0,765 55,24 0,956 61.87 1,071 66,29 1,148 97.88 1,695 195.76 3,389 293,64 5,084 367,05 6,355 411,09 7,118 440,46 7,626 59,40 1,028 118,80 2,057 178,20 3,085 222,75 3,857 249,48 4,319 267,30 4,628 14,73 0,255 2309 90 59 No L 357/24 Official Journal of the European Communities 26 . 12 . 88 I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr ' Ireland £ Irl Portugal Esc l \ \  100 kg  - 2309 90 59 23-14 7569 I I 29,46 0,510 23-14 7573 I 44,19 0,765 23-14 7574 55,24 0,956 23-14 7577 I 61,87 1,071 23-14 7578 \ 66,29 1,148 23-14 7579 \ 97,88 1,695 23-14 7580 \ 195,76 3,389 23-14 7581 \ 293,64 5,084 23-14 7582 1 367,05 6,355 23-14 7583 \ 411,09 7,118 23-14 7584 \ 440,46 7,626 2309 90 70 23-14 7553 \ 59,40 1,028 23-14 7554 II 118,80 2,057 23-14 7555 II 178,20 3,085 l 23-14 7556 \ 222,75 3,857 23-14 7557 \ 249,48 4,319 I 23-14 7558 \ 267,30 4,628 23-14 7559 l 14,73 0,255 23-14 7569 I 29,46 0,510 l 23-14 7573 II 44,19. 0,765 23-14 7574 55,24 0,956 23-14 7577 \ 61,87 1,071 23-14 7578 66,29 1,148 23-14 7579 97,88 1,695 23-14 7580 II 195,76 3,389 \ 23-14 7581 \ 293,64 5,084 23-14 7582 II 367,05 6,355 l 23-14 7583 Il 411,09 7,118 23-14 7584 Il\ 440,46 7,626  °/o milk fat/ 100 kg product - a b 10,477 11,388 0,166 0,182 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 5,646 0,072 lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - d 6,356 0,085 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 0,513 0,007  % sucrose/ 100 kg product ¢ f 1,022 0,035 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose ; contained in 100 kg of product, as well as whether or not whey and/oi lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 26 . 12 . 88 Official Journal of the European Communities No L 357/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2,906 2,906 2,906 2,906 2,906 2,906 2,906 2,906 3,482 3,482 3,482 (*) O C) o o o o C) 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter  3,482 3,482 3,482  % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0,0348 0,0348 0,0348  100 kg of dry matter  3,482  °/o sucrose content and 100 kg net ¢ 3\ 3\ 3\ 3\ 3\ 3\ 0,0348 0,0348 0,0348 0,0348 0,0348 0,0348 0,0348 1702 90 71 1702 90 90  100 kg of dry matter  3,4822106 90 30 2106 90 59 ¢ °/o sucrose content and 100 kg net  o o (3) 0,0348 0,0348 0,0348 No L 357/26 Official Journal of the European Communities 26 . 12 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 26 . 12 . 88 Official Journal of the European Communities No L 357/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 0403 10 53 0403 10 59  100 kg  572,06 7,626 621,19 8,680 823,86 12,535 0403 10 91 572,06 7,626 621,19 8,680 823,86 12,535 2,058 2,058 2,080 2,080 2,334 2,334 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 # 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 357/28 Official Journal of the European Communities 26 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 2,086 2,744 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 6585 7585 6586 7586 2,623 2,358 3,665 21-3 21-3 21-4 21-4 21-2 21-1 21-1 ' 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 2,037 2,914 26. 12 . 88 Official Journal of the European Communities No L 357/29 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2,820 2,143 4,011 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,820 2,143 4,011 2,037 2,914 2,433 3,310 2,258 2,885 ' 2,086 2,744 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 2,478 3,105 3,982 2,216 2,874 3,501 4,378 2,668 3,326 3,953 2,402 3,154 3,812 3,203 3,955 4,613 No L 357/30 Official Journal of the European Communities 26 . 12 . 88 Positive Negative Germany SpainCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta .  100 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  5,240  6,117  3,599  4,351  5,009 _ 5,636  6,513  4,051  4,803 _ 5,461  6,088  4,537  5,289  5,947  5,719  6,471 470,44 7,129 488,83 7,756 514,59 8,633  6,115  6,867 480,58 7,525 498,97 8,152 524,73 9,029  6,567 472,78 7,319 492,10 7,977 510,49 8,604  7,053 485,22 7,805 504,54 8,463 835,20 11,134 857,28 11,886 876,60 12,544 894,99 13,171 920,75 14,048 845,34 11,530 867,42 12,282 886,74 12,940 905,13 13,567 856,86 11,982 878,94 12,734 898,26 13,392 869,30 12,468 891,38 13,220 26. 12 . 88 Official Journal of the European Communities No L 357/31 Positive Negative Denmark Greece Ire and CN-code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Italy France PortugalNether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 2,449 3,326 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) C) C) O O O C) C) C) o C) O 0) ( ¢) o o C) C) C) O C) C) 0) o o o C) (l) O C) (4) o o C) 0) o o o o C) o o ( l) C) 2,218 2,845 3,722 2,012 2,670 3,297 2,498 3,156 2,232 2,890 3,517 4,394 2,628 3,286 3,913 4,790 2,328 3,080 3,738 4,365 2,814 3,566 4,224 3,615 4,367 5,025 5,652 6,529 4,011 4,763 5,421 6,048 6,925 4,463 No L 357/32 Official Journal of the European Communities 26. 12 . 88 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg - 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) O 0 O O C) C) C) C) 0) e&gt; o o o o o o o o o o o o o o C) o (') C) C) (') o C) (') (') C) (') C) o /1\ o C) C) C) (')  5,215  5,873 _ 6,500  4,949  5,701  6,359  6,131 476,87 6,883 496,19 7,541 514,58 8,168 540,34 9,045  6,527 487,01 7,279 506,33 7,937 524,72 8,564 550,48 9,441 476,45 6,979 498,53 7,731 517,85 8,389 536,24 9,016 488,89 7,465 510,97 8,217 530,29 8,875 860,95 11,546 883,03 12,298 902,35 12,956 920,74 13,583 871,09 11,942 893,17 12,694 912,49 13,352 930,88 13,979 882,61 12,394 904,69 13,146 924,01 13,804 895,05 12,880 917,13 13,632 2,488  3,146  3,773  4,650 _ 2,132  2,884  3,542  4,169 26. 12 . 88 Official Journal of the European Communities No L 357/33 Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 O C) (') (') (') C) O O C) 0 C) o 0) C) o o (') C) (') C) C) C) o C) O C) C) C) C) C) C) (') C) C) (') C) C) (') (') (') C) C) C) C)  5,046  2,584  3,336  3,994  4,621  3,070  3,822  4,480  3,558  4,310 536,12 7,227 558,20 7,979 577,52 8,637 595,91 9,264 621,67 10,141 546,26 7,623 568,34 8,375 587,66 9,033 606,05 9,660 631,81 10,537 557,78 8,075 579,86 8,827 599,18 9,485 617,57 10,112 570,22 8,561 592,30 9,313 582,66 9,049  2,777  3,529  4,187  4,814  5,691  3,173  3,925  4,583  5,210  6,087  3,625  4,377  5,035  5,662  4,111  4,863  5,521  4,599 No L 357/34 Official Journal of the European Communities 26 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc - 100 kg  542,01 564,09 583,41 601,80 627,56 552,15 574,23 593,55 611,94 637,70 563,67 585,75 605,07 623,46 576,11 598,19 588,55 5.351 7.352 8,104 8,762 9,389 10,266 7,748 8,500 9,158 9,785 10,662 8,200 8,952 9,610 10,237 8,686 9,438 9,174 ¢ 3,732 4,484 5,142 5,769 6,646 4,128 4,880 5,538 6,165 7,042 4,580 5,332 5,990 6,617 5,066 5,818 6,476 5,554 6,306 7,469 8,221 8,879 9,506 10,383 7,865 8,617 9,275 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 (2 ) (2 ) (2 ) (2 ) (2 (2 (2 547,42 569,50 588,82 607,21 632,97 557,56 579,64 598,96 26 . 12 . 88 No L 357/35Official Journal of the European Communities Positive Negative CN-code Table Germany Spain PortugalAdditionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  617,35 9,902 569,08 8,317 591,16 9,069 610,48 9,727 581,52 8,803 603,60 9,555  5,468  6,220  6,878  7,505 476,90 8,382  5,864  6,616  7,274  7,901 487,04 8,778  6,316  7,068  7,726 472,80 8,353  6,802  7,554  8,212  7,290  8,042 557,25 7,679 579,33 8,431 598,65 9,089 617,04 9,716 642,80 10,593 567,39 8,075 589,47 8,827 608,79 9,485 627,18 10,112 578,91 8,527 600,99 9,279 620,31 9,937 591,35 9,013 613,43 9,765 537,49 7,579 559,57 8,331 578,89 8,989 597,28 9,616 623,04 10,493 547,63 7,975 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 0) (') O (') (') C) O (') (') C) 0) (') o o o (') C) 0 C) (') 0) (') (') C) C) C) o (') (') o C) C) o o C) C) o C) C) C) (l) C) C) (') C) No L 357/36 Official Journal of the European Communities 26. 12 . 88 Negative Denmark FranceBelgium/ Luxem ­ bourg Italy Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ \ \  100 kg   7606 /i\ 569,71 8,727  \ 7607 0 589,03 9,385 _ 7608 0) 607,42 10,012 _  \ 7609 ' o 633,18 10,889  \ 7610 C) 559,15 8,427 __ \ 7611 C) 581,23 9,179  \ 7612 0) 600,55 9,837 _ \ 7613 o 618,94 10,464 _ \ 7615 C) 571,59 8,913  \ 7616 C) 593,67 9,665  \ 7617 o 612,99 10,323   \ 7620 C) 584,03 9,401  \ 7621 0 606,11 10,153  \ 7700 o 571,91 8,493  \ 7701 0 593,99 9,245  I 7702 C) 613,31 9,903 _ l 7703 0 631,70 10,530 _ I 7704 o 657,46 11,407  l 7705 0 582,05 8,889  \ 7706 0 604,13 9,641  I 7707 0 623,45 10,299  I 7708 0 641,84 10,926  I 7710 (l) 593,57 9,341  l 7711 0 615,65 10,093  7712 o 634,97 10,751  7715 C) 606,01 9,827  7716 (') 628,09 10,579  I 7720 o 540,69 8,646 _ \ 7721 0) 562,77 9,398  \ 7722 o 582,09 10,056   l 7723 (l) 600,48 10,683  I 7725 o 550,83 9,042  I 7726 o 572,91 9,794  l 7727 (l) 592,23 10,452  I 7728 C) 6i0,62 11,079  \ 7730 562,35 9,494  I 7731 (l) 584,43 10,246  l 7732 o 603,75 10,904  i 7735 (l) 574,79 9,980  l 7736 C) 596,87 10,732  \ 7740 (l) 695,17 11,116  \ 7741 0 717,25 11,868  \ 7742 (') 736,57 12,526  l 7745 0) 705,31 11,512  \ 7746 o 727,39 12,264 26. 12 . 88 Official Journal of the European Communities No L 357/37 Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  o (') 0) C) (') C) 0) C) C) C) C) o (') (') 746,71 716,83 738,91 849,66 871,74 891,06 859,80 881,88 871,32 893,40 1 004,14 1 026,22 1 014,28 1 036,36 12,922 11,964 12,716 13,586 14,338 14,996 13,982 14,734 14,434 15,186 16,056 16,808 16,452 17,204 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960  2,574 1 189,88 15,861 1 211,96 16,613 1 231,28 17,271 1 200,02 16,257 1 222,10 17,009 1 241,42 17,667  2,890  3,642 1 211,54 16,709 1 233,62 17,461  5,025  5,777 475,58 7,541 497,66 8,293  2,234  2,986 1 215,63 16,273 1 237,71 17,025 1 257,03 17,683 1 225,77 16,669 1 247,85 17,421 1 267,17 18,079  3,302  4,054 1 237,29 17,121 1 259,37 17,873  5,437  6,189 501,33 7,953 0) 0) C) C) C) C) (') C) O C) C) C) C) C) C) No L 357/38 Official Journal of the European Communities 26 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 C)  100 kg  523,41 8,705 Amounts to be deducted _ 51xx 13,84 0,206  \ 52xx \ 29,26 0,435  II 53xx l 46,82 0,696  54xx 62,91 0,936  Il 55xx 92,17 1,371  56xx \ 136,96 2,037  l 570x II 209,88 3,122  II 571x l 209,88 3,122  II 572x \ 290,68 4,324  \ 573x \ 290,68 4,324  \ 574x \ 373,73 5,559  I 575x \ 373,73 5,559  \ 576x \ 456,78 6,795 -lI 577x \ 456,78 6,795  578x \ 539,84 8,030  \ 59xx I 13,84 0,206 Amounts to be deducted I 61xx 11,98 0,174  62xx 25,32 0,368  63xx 40,50 0,589  64xx \ 54,43 0,791  Il 65xx 79,74 1,159  66xx 1 118,50 1,722  670x 181,59 2,639  671x 181,59 2,639  Il 672x Il 251,50 3,656  673x 251,50 3,656 »  l 674x \ 323,36 4,700  . 675x 323,36 4,700  I-I 676x II 395,21 5,744  677x \ 395,21 5,744  678x 467,07 6,789  I 69xx l 11,98 0,174 26 . 12 . 88 Official Journal of the European Communities No L 357/39 However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in ex ­ cess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared , and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in ad ­ ditional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/Glucose, ana sucrose/invert sugar/isoglucose . These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7. 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For  ¬he application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). No L 357/40 Official Journal of the European Communities 26 . 12 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 100 kg - 1,281 1,281 0,897 1,419 1,035 1,035 1,410 1,025 1,025 0,543 0,543 0,158 0,662 0,278 0,278 1510 00 10 1510 00 90 26 . 12 . 88 Official Journal of the European Communities No L 357/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,010 1,047 1,010 1,375 1,020 0,981  Milk and milk products   1,077   1,047 1,035 1,375 1,035 0,981  Pigmeat   1,012   1,010  1,225 1,021   Sugar   1,092   1,047 1,035 1,216 1,036 0,990 1,010  Cereals -  1,092   1,058 1,035 1,216 1,036 0,990  Eggs and poultry and albumins   1,042   1,012  1,298    Wine  l Il\ 1,019 1,010 1,181 l   Processed products (Regulation Il Il IlIl\ \ \ \ (EEC) No 3033/80): Ill \ l \  to be applied to charges   1,077   1,047 1,035 1,375 1,035 0,981 1,010  to be applied to refunds : Il Il\ \ IIIl  cereals   1,092 '  1,058 1,035 1,216 1,036 0,990  milk   1,077   1,047 1,035 1,375 1,035 0,981  sugar   1,092   1,047 1,035 1,216 1,036 0,990  Jams and marmalades IlIl IlIl \ Il (Regulation (EEC) No 426/86)        1,216     Olive oil sector   1,010     1,131     ANNEXIII Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,81765 66,4582 55,2545 Dkr 0,521090 12,2906 10,2187 DM 0,136610 3,22214 2,67895 FF 0,458172 10,8066 8,98483 F1 0,153924 3,63053 3,01849 £ Irl 0,0509940 1,20277  £ 0,0423973  0,831417 Lit  2 358,64 1 961,01 Dr 11,2558 265,484 220,728 Esc 11,2297 264,867 220,215 Pu 8,78143 207,122 172,205 No L 357/42 Official Journal of the European Communities 26. 12 . 88 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed m advance in the case of the following countries, from 26 December 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal 1 January 1989 I Cereals 0,682164 1 January 1989 l Olive oil sector 0 1 January 1989 Milk and milk products 0,614884 1 January 1989 Eggs and poultry and albumins 0,469294 1 January 1989 1 Pigmeat 0 1 January 1989 I Sugar 0,682164 1 January 1989 Italy Beef and veal  1 January 1989 Cereals 0,582503 1 January 1989 Milk and milk products 0,479402 1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Pigmeat 0 1 January 1989 Sugar 0,479402 1 January 1989 Wine 0 1 January 1989 France Beef and veal 1 January 1989 Cereals 0,579708 1 January 1989 Milk and milk products 0,579708 1 January 1989 l Eggs and poultry and albumins  1 January 1989 Pigmeat 0 1 January 1989 Sugar 0,579708 1 January 1989 \ Wine  1 January 1989 Ireland Beef and veal 1 January 1989 , Cereals 0,592065 1 January 1989 Milk and milk products 0,579991 1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Pigmeat 0,483423 1 January 1989 \ Sugar 0,592065 1 January 1989